PER CURIAM.
Irrespective of the question) of constructive eviction, the clause in the lease relied upon by the defendant constitutes under the authorities a conditional limitation. Kelly v. Varnes, 52 App. Div. 103, 64 N. Y. Supp. 1040 ; Estelle v. Dinsbeer, 9 Misc. Rep. 488, 30 N. Y. Supp. 243. Plaintiff was entitled to recover the rent for the month of October only, and judgment must be modified accordingly. Judgment modified, by reducing the amount of recovery to the sum of $22.50, and, as modified, affirmed, without costs.